UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2355



CLARK EDWARD JAMES, a/k/a Edward Gibbs,

                                            Plaintiff - Appellant,

          versus

THE NATIONAL LIBRARY OF POETRY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-246-
AMD)


Submitted:   January 28, 1997          Decided:     February 18, 1997


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Clark Edward James, Appellant Pro Se. Matthew Henry Azrael, AZRAEL,
GANN & FRANZ, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward James Clark appeals the district court granting Defen-

dant's motion for summary judgment. We have reviewed the record and

the district court's opinion and find no reversible error. Although

the district court failed to provide Clark notice of Defendant's

motion for summary judgment motion, and a warning that failure to
file opposing affidavits could result in a grant of summary judg-

ment for the moving party, as required under Roseboro v. Garrison,
528 F.2d 309, 310 (4th Cir. 1975), we find that, under the circum-

stances, such error was harmless. Accordingly, we affirm the dis-

trict court's opinion. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process. Defendant's motion to strike Plaintiff's untitled motion,
in which he asserts new claims, is granted. We deny Appellant's

motion for disclosure of evidence.




                                                          AFFIRMED




                                2